Name: Commission Regulation (EU) NoÃ 237/2010 of 22Ã March 2010 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1342/2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks
 Type: Regulation
 Subject Matter: fisheries;  environmental policy;  information and information processing
 Date Published: nan

 23.3.2010 EN Official Journal of the European Union L 75/2 COMMISSION REGULATION (EU) No 237/2010 of 22 March 2010 laying down detailed rules for the application of Council Regulation (EC) No 1342/2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1342/2008 of 18 December 2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks and repealing Regulation (EC) No 423/2004 (1), and in particular Article 32 thereof, Whereas: (1) Regulation (EC) No 1342/2008 establishes in Article 32 that detailed rules may be adopted for the application of Articles 11(3), 14, 16 and 17 of that Regulation. (2) Certain groups of vessels may be excluded from the fishing effort regime laid down in Chapter III of Regulation (EC) No 1342/2008 on the basis of the advice of the Scientific, Technical and Economic Committee for Fisheries (STECF) referred to in Article 11(2) of that Regulation. It is appropriate to provide for a procedure and requirements so that Member States submit the information necessary to allow the STECF to assess whether the conditions for exclusion have been and remain fulfilled. It is particularly important that the information submitted by Member States be sufficiently detailed and is accompanied by supporting evidence. (3) The information submitted by Member States concerning the fulfilment of conditions laid down in Article 11(2) of Regulation (EC) No 1342/2008 should indicate a group of vessels that can be clearly distinguished from the other vessels in the effort group concerned and the specific activities or technical characteristics of that group of vessels that account for its cod catches not exceeding 1,5 % of its total catches. (4) Article 14 of Regulation (EC) No 1342/2008 requires Member States to ensure that for each of the areas set out in Annex I to that Regulation the total capacity of vessels with special fishing permits is not greater than the total capacity in 2006 or 2007. Detailed rules for the calculating and adjusting of the maximum capacity levels are needed, in particular with regard to the treatment of capacity removed with public aid, or transferred between geographical areas in accordance with Article 16 of that Regulation. (5) In order to ensure controllability, detailed requirements and formats need to be laid down for the special fishing permits to be issued to vessels fishing with regulated gear in the geographical areas subject to the fishing effort regime, and for the lists of vessels for which special fishing permits have been issued. (6) Detailed rules need to be laid down to enable Member States to adapt the maximum allowable fishing effort by Member States pursuant to Article 16 of Regulation (EC) No 1342/2008 or following transfers of effort across effort groups pursuant to Article 17 of that Regulation. Such rules should specify the procedures and calculation methods to be applied by the Member States. (7) Using electronic means of exchanging information simplifies procedures, makes them more efficient and transparent and saves time. In order to fully exploit these advantages while ensuring secure communication, and with a view to setting up a common computer system for the management of data on the deployment of the fishing effort by Community fishing vessels, it is necessary to specify the format for each document and to provide a detailed description of the information such documents should contain. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: CHAPTER I SUBJECT MATTER AND DEFINITIONS Article 1 Subject matter This Regulation lays down detailed rules for the application of Articles 11(3), 14, 16 and 17 of Regulation (EC) No 1342/2008. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply in addition to the definitions laid down in Article 2 of Regulation (EC) No 1342/2008: (a) group of vessels means one or more vessels belonging to an effort group which can be clearly and unambiguously distinguished from other vessels in the same effort group on the basis of activities or technical characteristics that account for their low cod catches; (b) fishing season means the period running from 1 February of one year to 31 January of the following year; (c) regulated gear means any gear belonging to a gear grouping referred to in point 1 of Annex I to Regulation (EC) No 1342/2008. CHAPTER II GROUPS OF VESSELS EXCLUDED FROM THE FISHING EFFORT REGIME Article 3 Request for exclusion 1. For the purpose of excluding a group of vessels from the fishing effort regime pursuant to Article 11(2) of Regulation (EC) No 1342/2008, Member States shall send the Commission a request for exclusion supported by information demonstrating that the group of vessels concerned will comply with the condition laid down in Article 11(2)(b) of Regulation (EC) No 1342/2008 and justifying how the condition provided for in Article 11(2)(c) of that Regulation is satisfied. 2. The request shall be sent in electronic form and in accordance with the requirements set out in Annex I. Complete requests received at least 1 month before a STECF plenary meeting will be sent to STECF for assessment in that meeting. Requests received thereafter can be sent to STEFC for assessment at the subsequent meeting. 3. Where a group of vessels is excluded from the fishing effort regime pursuant to Article 11(2) of Regulation (EC) No 1342/2008, the fishing effort that can be associated with the activity or technical characteristics of this group, and which contributed to establishment of the baseline effort, shall no longer be taken into account for the purpose of establishing the maximum allowable fishing effort. 4. Where a group of vessels is re-included in the effort regime on the basis of Article 11(2) of Regulation (EC) No 1342/2008, the fishing effort allocated to the effort group concerned will be adjusted taking into account the annual effort adjustments that have taken place since the establishment of the baseline effort for that effort group. 5. Where a vessel no longer complies with the requirements specified in the decision on exclusion, in particular concerning activities or technical characteristics of the group of vessels, the Member State shall count the effort deployed by that vessel during the fishing season against the maximum allowable fishing effort. Article 4 Annual report 1. Each Member State shall send to the Commission, by 31 March of each year, a report on the activities carried out during the preceding fishing season by the group or groups of vessels flying its flag which have been excluded from the effort regime in accordance with Article 11(2) of Regulation (EC) No 1342/2008. The report shall show that the condition set out in Article 11(2)(b) and specified in the decision on exclusion has been complied with during that season. 2. The report shall show how the activities or technical characteristics of groups of vessels which have been excluded from the fishing effort regime pursuant to Article 11(2) of Regulation (EC) No 1342/2008 are controlled and monitored to ensure that all vessels of that group comply with the condition for exclusion set out in Article 11(2)(b) and specified in the decision on exclusion. 3. The report referred to in paragraph 1 shall be sent in accordance with the requirements set out in Tables 1 and 3 of Annex I. By way of derogation from the requirements set out in that Annex, the data in the annual report shall be limited to the previous fishing season. 4. The annual report shall include the list of vessels with Community Fleet Register number that belonged to the excluded group of vessels during the previous fishing season. This information shall be included in Table 1. CHAPTER III FISHING PERMITS Article 5 Special fishing permits 1. The special fishing permits referred to in Article 14(2) of Regulation (EC) No 1342/2008 shall indicate the gear groupings and geographical areas for which they are issued. 2. For vessels fishing with regulated gear, in any geographical area which form part of a group of vessels that has been excluded from the application of the fishing effort regime pursuant to Article 11(2) of Regulation (EC) No 1342/2008, the special fishing permit shall indicate the activity or technical characteristics for which exclusion has been granted and the conditions applying to such exclusion. 3. The form and content of the list of vessels holding a special fishing permit, as referred to in Article 14(4) of Regulation (EC) No 1342/2008, shall comply with Annex II. Member States shall keep the list updated by recording changes to the number of vessels included in it or to the special fishing permits issued, within 20 working days from such change. 4. Member States shall provide the Commission and other Member States with the link to the relevant page of their official website on which the list of the vessels holding a special fishing permit is published. Member States shall inform the Commission and other Member States of any changes to that link within 20 working days from such change. 5. Member States shall ensure that all data concerning the lists of vessels holding special fishing permits and any changes to those lists are duly archived. The archived information shall be made available to the Commission upon its request. Article 6 Maximum fishing capacity 1. The maximum capacity referred to in Article 14(3) of Regulation (EC) No 1342/2008 shall be calculated as a maximum capacity in kW deployed by the vessels that have been authorised to fish during the period 2006 or 2007 with a regulated gear in any of the geographical areas referred to in Annex I to Regulation (EC) No 1342/2008, and have made use of such an authorisation. 2. Within 1 month after the entry into force of this Regulation, Member States shall send to the Commission in electronic form and in accordance with the requirements set out in Annex III: (a) the list of the vessels and corresponding capacity expressed in kW, used to establish the maximum capacity in accordance with paragraph 1, for each of the geographical areas; (b) the reference year concerned. 3. The maximum capacity for each of the areas calculated in accordance with paragraph 1 shall be adjusted: (a) by deducting the capacity of vessels that were subject to the permanent cessation of fishing activities with public aid after the date of entry into force of this Regulation; and/or (b) in accordance with any capacity transfers carried out pursuant to Article 16(3) of Regulation (EC) No 1342/2008. 4. Member States shall inform the Commission within 20 working days, of any decision to adapt the maximum capacity, by providing the Commission with an updated version of the information in accordance with Table 2 of Annex III. CHAPTER IV ADAPTATIONS TO THE MAXIMUM ALLOWABLE FISHING EFFORT Article 7 Fishing effort adaptation in relation to quota management 1. Member States may adapt their maximum allowable fishing effort for a certain effort group through transfer of fishing effort from the same effort group of another Member State in accordance with Article 16(1)(a) of Regulation (EC) No 1342/2008. The adaptation shall be valid for one fishing season only. 2. Where a Member State discontinues a quota exchange in accordance with Article 16(2) of Regulation (EC) No 1342/2008, that Member State may increase its maximum allowable fishing effort for the effort group or effort groups to which the recovered quota will be allocated by a number of kW-days corresponding to the quota recovered. That number of kW-days shall not exceed the amount calculated on the basis of the catch per unit effort (cpue) of the effort group or groups concerned. 3. The Member State returning the quota referred to in paragraph 2 shall reduce its maximum allowable fishing effort in the effort group or groups that previously fished for that quota. The fishing effort to be deducted shall correspond to the number of the kW-days no more needed to fish the quota returned. That number of kW-days shall be calculated on the basis of cpue of the effort group or groups concerned. 4. The amount of fishing effort by which the maximum allowable fishing effort is increased or decreased in accordance with paragraph 2 or 3 shall be taken into account for the purpose of establishing the maximum allowable fishing effort in accordance with Article 12 of Regulation (EC) No 1342/2008. Article 8 Detailed rules for transferring fishing effort across effort groups 1. The fishing effort transfers referred to in Article 17 of Regulation (EC) No 1342/2008 shall be made in accordance with paragraphs 2 to 6. 2. Where the Commission has provided Member States with standard correction factors that have been established for a certain gear grouping in accordance with Article 17(5) of Regulation (EC) No 1342/2008, Member States shall use those standard correction factors for the transfer of effort across gear groupings. 3. For effort groups for which a standard correction factor has not yet been developed, Member States shall establish the effort transfer amount by applying the following formula: (a) where Article 17(3) of Regulation (EC) No 1342/2008 applies: effort transfer amount = 1 Ã  effort amount of donor effort group (b) where Article 17(4) of Regulation (EC) No 1342/2008 applies: effort transfer amount = correction factor Ã  effort amount of donor effort group, whereby the correction factor is calculated as follows: correction factor = cpuedonor/cpuereceiving 4. By way of derogation from paragraph 2, after having informed the Commission in electronic form in accordance with the requirements set out in Annex IV, showing that the cpue of the Member States effort group differs by at least 15 % from the cpue used to establish the standard correction factor, the Member State concerned may apply a different correction factor. 5. Fishing effort adaptations following an effort transfer shall be valid for one fishing season only. 6. By way of derogation from paragraph 5, where a fleet segment has undergone a permanent structural change in its fishing activities, the transfer of the fishing effort may be of permanent nature. Such transfer shall be made only between the effort groups affected by the change. Without prejudice to paragraph 2 the correction factor used shall be based on the cpue of the donor and receiving gear groupings. Article 9 Calculation of the catch per unit effort 1. For the purposes of Articles 8 and 9 the catch per unit effort shall be based on catches including discards as supported by scientific evidence. It shall be calculated by applying the following formula, whereby catches and effort shall be averaged over the last 3 years: cpue = catch effort group[1]/fishing effort effort group[1] 2. By way of derogation from paragraph 1, for the first year of application of this Regulation, where discard data for both gear groups to be compared is only available for a certain period, the cpue shall be based on that period. For the rest of the period, landing data shall be compared. 3. By way of derogation from paragraph 1, where a reduction of catches in the receiving gear grouping can be attributed to cod-avoidance measures as referred to in Article 13(2)(a), (b) and (c) of Regulation (EC) No 1342/2008 introduced in that gear grouping in the last 3 years, the cpue may be based only on a more recent part of the 3-year period, provided that the catch data resulting from that part of the period are representative for the overall gear grouping. Article 10 Reporting obligations 1. Member States shall inform the Commission within 20 working days, in electronic format and in accordance with the requirements set out in Annex V to this Regulation, of any adaptations to the maximum allowable fishing effort referred to in Article 16 or 17 of Regulation (EC) No 1342/2008. 2. The Commission may request the Member States to provide additional data such as disaggregated data on cod and total catches, cod discards, the fishing effort, gear and area for donor and receiving gear and the methodology used for the calculation of cpue. CHAPTER V FINAL PROVISIONS Article 11 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 348, 24.12.2008, p. 20. ANNEX I Content and format of the requests for exclusion 1. Requests for exclusion shall contain a detailed description of the group of vessels and their activities or technical characteristics leading to cod catches of less than 1,5 % of their total catch as set out in Tables 1, 3 and 5. 2. If the request concerns a group of vessels that fishes solely with regulated gear the technical attributes of which result in cod catches, including discards, of less than 1,5 % of the total catches of that group, it shall be accompanied by detailed information on the technical attributes of the gear and the available scientific evidence confirming its selectivity. 3. If the request concerns a group of vessels that fishes in a certain part of a geographical area in which the use of the regulated gear leads to cod catches, including discards, of less than 1,5 % of the total catches of that group, due to the fact that this part of the geographical area is outside the cod distribution area, it shall contain the available evidence showing that the fishing activities of the vessels concerned are restricted to the area selected. 4. The request shall be accompanied by a description of the monitoring procedures that will be applied to the group of vessels to be excluded from the application of the effort regime in order to gather the information needed for annual reporting. The request shall also refer to the system for controlling of the group of vessels. Detailed information is required where the Member State has to ensure that the groups activity will be restricted to parts of a geographical area. 5. Any other relevant information which may allow the STECF to assess whether the group of vessels concerned comply with the condition set out in Article 11(2) of Regulation (EC) No 1342/2008 may be provided by the Member State. 6. The requests shall be sent to the Commission in Excel or equivalent format. Table 1 Group of vessels activities Country (1) Year (2) Effort group (3) CFR No kW Month Regulated gear Mesh size Area Subarea Range of fishing depths operated in Cod landings Cod discards Total catch Effort (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) (15) Total: Table 2 Data format for Table 1 Name of the field Maximum number of characters/digits Alignment L(left)/R(right) Definitions and comments (1) Country 3 R Member State submitting the request or report (2) Year 4 L The year for which the data is submitted, which must be one of the last two immediately preceding the year in which the Member State requests exclusion (3) Effort group 8 R Combination of gear groupings and geographical area groupings as listed in Annex I to Regulation (EC) No 1342/2008 to which the group of vessels belongs (4) CFR No 12 R Community Fleet Register number of the vessel (5) kW 4 R The capacity expressed in kW which shall be consistent with the CFR (6) Month 2 L For each month of the fishing season covered by the request (7) Regulated gear 3 R One of the following gear types: TR1 TR2 TR3 BT1 BT2 GN GT LL (8) Mesh size 3 L Mesh size shall correspond to the actual mesh used by the group of vessels (9) Area 9 R One of the following geographical areas as listed in Annex I to Regulation (EC) No 1342/2008: (a) (b)(i) (b)(ii) (b)(iii) (c) (d) (10) Subarea 10 R Where applicable: specify the subarea in which the fishing operations take place (11) Range of fishing depths operated in 8 R This column shall be completed only where point 3 of this Annex applies (12) Cod landings 7 L Landings of cod related to the activity or technical characteristics of the group of vessels for which exclusion is requested (13) Cod discards 7 L Amount of cod discards (14) Total catch 7 L Total catch (landings and discards) by weight of cod and all other fish, crustaceans and molluscs by the vessel (15) Effort 7 L Amount of fishing effort expressed in kW-days used to obtain the total catch (13) Table 3 Format of the request for exclusion when data from onboard schemes or other sampling programmes are used 1. Where discard data per vessel are not available, the request shall be accompanied by information gathered from onboard observer schemes or other sampling programmes. The data submitted shall be relevant to the group of vessels. In order to assess the proportion of cod in the catch during the activity of the group of vessels, Member States shall provide the following information: Trip No CFR No Capacity Gear Mesh size Area Depth Month Target species Catches of cod Total catch Effort used Total effort Sampling intensity LOA GT kW Landings Discards (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) (15) (16) (17) 2. The sampling intensity shall follow sampling plans established under the Community Data Collection Framework where the group of vessels is sampled as a mÃ ©tier under that framework. Where the group of vessels is not covered by the Community Data Collection Framework, the sampling strategy shall follow the method developed as part of the national programme established under that framework. Table 4 Data format for Table 3 Name of the field Maximum number of characters/digits Alignment L(left)/R(right) Definitions and comments (1) Trip No 3 L Consecutive numbering (2) CFR No 12 R Community Fleet Register number of the vessel (3) capacity LOA 5 L Capacity of individual vessel used for onboard schemes or sampling programmes. Shall be consistent with data in the CFR (4) GT 6 L (5) kW 6 L (6) Gear 3 R One of the following gear types: TR1 TR2 TR3 BT1 BT2 GN GT LL (7) Mesh size 3 L Mesh size shall correspond to the actual mesh used by the group of vessels (8) Area 8 R One of the following geographical areas: (a) (b)(i) (b)(ii) (b)(iii) (c) (d) (9) Depth 5/5 L Where applicable: specify depth or range of depths in which the fishing operations take place (10) Month 2 L The catch and the effort data shall be provided by vessel by month of the year and for the (three) most recent calendar years (11) Target species 7 R Alpha-3 code of the species as set out in Annex I to Council Regulation (EC) No 43/2009 (1) (12) Landings of cod 5 L Amount of cod landings (13) Discards of cod 5 L Amount of cod discards according to a sampling plan representative of the vessel groups activity or technical characteristics. Discard data may refer to parts of the group of vessel (14) Total catches 6 L Catches (landings and discards) by weight of cod and all other fish, crustaceans and molluscs (15) Effort used 7 L Amount of fishing effort expressed in kW-days used to obtain the total catch (12) (16) Total effort 7 L Total effort of the group of vessels during the fishing season (17) Sampling intensity 3 L Ratio of the sampled effort to the effort deployed by the group of vessels during the fishing season Table 5 Fishing effort associated with the activity of the group of vessels used during the reference period CFR No Geographical area Gear Gear (cod plan) kW-days 2004 2005 2006 2007 (1) (2) (3) (4) (5) (6) (7) (8) Average: (9) (10) Table 6 Data format for Table 5 Name of the field Maximum number of characters/digits Alignment L(left)/R(right) Definitions and comments (1) CFR No 12 R Community Fleet Register number of the vessel (2) Geographical area 8 R One of the following areas: (a) (b)(i) (b)(ii) (b)(iii) (c) (d) (3) Gear 5 R As defined in Annex IIA to the Fishing Opportunities Regulations 2004-2007 (4) Gear (cod plan) 3 R One of the following gear types: TR1 TR2 TR3 BT1 BT2 GN GT LL (5), (6), (7) and (8) 9 L Amount of effort in kW-days associated with the activity or technical characteristics of the group of vessels during the reference period. Only years 2004-2005 or 2006-2007 shall be filled in (9) or (10) 9 L Average effort in kW-days during the years 2004-2006 or 2005-2007 (1) OJ L 22, 26.1.2009, p. 1. ANNEX II List of vessels holding special fishing permits Name of vessel(s) CFR No Excluded from fishing effort regime (N/Y) kW Gear(s) Geographical area(s) The effort group The list shall be in Excel or equivalent format or the website concerned shall allow the data to be downloaded in Excel or equivalent format. The data in the list shall be consistent with the data in the Community Fishing Fleet Register. The description of the fishing gear and area shall be consistent with the gear grouping and geographical areas listed in Annex I to Regulation (EC) No 1342/2008. ANNEX III Content and format of notification of maximum capacity Table 1 Lists of vessels used to establish maximum capacity [year] kW Geographical area CFR No a b c d Table 2 Maximum capacity of the vessels in kW for each of the areas [Date] Geographical area Capacity in kW a b c d Initial Adapted 1. When adapting the maximum capacity, the following formula shall be applied: kWmc = kW2006 or 2007  kW1  kW2 + kW3 Where: kWmc : is the maximum capacity expressed in kW of the vessels allowed to holding special fishing permits in the geographical area. kW2006 or 2007 : is the total capacity expressed in kW and established in accordance with Article 14(3) of Regulation (EC) No 1342/2008 for the year 2006 or 2007. kW1 : is the total power of vessels that left the fleet with public aid after the date of entry into force of this Regulation. kW2 : is the total power of vessels transferred from the geographical area in 2009. kW3 : is the total power of vessels transferred to the geographical area in 2009. 2. The list of vessels and maximum capacity table shall be sent to the Commission in Excel or equivalent format. ANNEX IV Notification of a different correction factor Standard correction factor CPUE of donor effort group CPUE of receiving effort group The request shall also contain the information set out in Tables 4 and 5 of Annex V. ANNEX V Format and content of notifications 1. Tables 1, 3, and 4 shall be sent to notify the Commission of adaption of the fishing effort, as referred to in Article 16(1) and (2) of Regulation (EC) No 1342/2008. 2. Tables 4 and 5 shall be sent to notify the Commission of fishing effort transfers as referred to in Article 17 of Regulation (EC) No 1342/2008. 3. The notifications shall be sent to the Commission in Excel or equivalent format. Table 1 Notification of fishing effort adaptation Country Legal basis Effort group(s) cpue Amount of quota subject to exchange Amount of effort subject to adaptation Initial maximum allowable fishing effort Adapted maximum allowable fishing effort (1) (2) (3) (4) (5) (6) (7) (8) Table 2 Data format for Table 1 Name of the field Maximum number of characters/digits Alignment L(left)/R(right) Definitions and comments (1) Country 3 R The country submitting the notification (2) Legal basis 8 R Article: 16(1)(a) 16(1)(b) 16(2) of Regulation (EC) No 1342/2008 (3) Effort group(s) 10 R Combination of gear grouping and geographical area grouping to which the group of vessels belongs, as listed in Annex I to Regulation (EC) No 1342/2008. Geographical area/gear (4) cpue 5 L Catch per unit of effort of the effort group concerned (5) Amount of quota subject to exchange 7 L Amount of quota subject to exchange or discontinuation of the exchange (6) Amount of effort subject to adaptation 7 L Effort in kW-days corresponding to the amount of quota recovered and calculated on the basis of the cpue of the effort group concerned (7) Initial maximum allowable fishing effort 7 L Maximum allowable fishing effort of the effort group concerned for the year of notification in accordance with the annual Council Regulation establishing the maximum allowable fishing effort (8) Adapted maximum allowable fishing effort 7 L The amount of the maximum allowable fishing effort after adaptation for the effort group concerned Table 3 Information on quota exchanges Date of transfer Country Species Geographical area Amount from to from to Table 4 Notification of the cpue [effort group] [year1] [year2] [year3] Average Cod landings Cod discards Total kW-days CPUE (1) Table 5 Notification of transfer of fishing effort [Country] Donor effort group Receiving effort group Effort group Initial effort in kW-days CPUE Standard correction factor Transferred effort in kW-days  + Adapted maximum allowable fishing effort in kW-days (1) Shall be calculated in accordance with the methodology set out in Article 9.